Citation Nr: 1411133	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 Regional Office (RO) determination, which denied the appellant's claim for VA death benefits on the basis that her deceased husband did not have any qualifying service. 

In a "NOD Election Form" received in March 2012, the appellant said she was requesting review of her notice of disagreement through the Decision Review Officer (DRO) process, concerning the issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  However, that issue is not on appeal, because no claim has been filed, nor did the RO issue a decision on the issue.  Although in her initial claim for VA benefits, received in December 2010, and again in January 2011, the appellant said that her husband had intended to apply for "Equity," but had become too ill, even if such statements could be construed as a claim, the time period for filing a claim for the one-time FVEC payment expired in February 2010.  See American Recovery and Reinvestment Act § 1002(c)(1), Pub. L. No. 111-5, 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible persons who file a claim from February 17, 2009, through February 16, 2010).  Therefore, no further action need be taken.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant's deceased husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.203, 3.6, 3.40, 3.41 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Where relevant, this notice must include information concerning the evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (which holds that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").  Here, in a letter dated in January 2011, the appellant was provided with a description of the evidence needed to establish entitlement to VA death benefits, including verification of her husband's service, as well as her and VA's respective obligations in obtaining specific types of evidence.  She was again notified, in June 2011, of the specific service requirements needed to establish basic eligibility to VA death benefits; in particular, she was asked to submit a copy of her husband's Affidavit for Philippine Army Personnel (PA Form 23).  Thus, the duty to notify has been satisfied.

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All available evidence relative to this claim has been obtained and associated with the claims file.  Neither the appellant nor the RO nor the National Personnel Records Center (NPRC) was able to locate a PA Form 23.  The service department has certified that the appellant had no service with the U.S. Armed Forces during World War II.  No new, relevant evidence has been received since certification was obtained from the National Personnel Records Center (NPRC) in October 2011.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

II.  Analysis

The appellant claims entitlement to VA death benefits through her husband, FPD, who died in February 2009.  She contends that her deceased husband had valid military service with the United States Armed Forces during World War II.  In support of her contion, she submitted letters from the Philippine Veterans Affairs Office (PVAO), dated in March 2007 and December 2010, which certified that FPD was a veteran who served with Marking's Fil-American Troops as a recognized guerrilla from May 1942 to April 1945.  During his lifetime, he received education benefits and an old age pension from the Philippine government.  

In September 2011, the RO requested that the National Personnel Records Center (NPRC) verify the claimed service and noted also that the FPD's name was listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO.  The RO referred to the specific service noted in the PVAO letters, and included a copy of the March 2007 PVAO letter, which was, in all relevant respects, identical to the Decemer 2010 letter.  The NPRC responded, in October 2011, certifying that he did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Philippine military personnel called into the service of the United States Armed Forces of the Far East During World War II, and qualifying survivors, are authorized specific VA benefits for such service.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  Entitlement to VA benefits is subject to verification of service, however.  38 C.F.R. § 3.203.  For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, as verification if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  Otherwise, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) ("...section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)").  

The Board has carefully considered the documentation of record, but it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by a United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  Instead, the documents were issued by the Philippine government.  Recognition of service by the Philippine government, although establishing entitlement to benefits from that government, is not sufficient for benefits administered by VA.  Similarly, the reconstructed guerrilla roster maintained at the Manila RO does not contain official verification of service; all official records pertaining to Filipino service are located at the NPRC.  

The NPRC was provided with the evidence issued by the Philippine government concerning FPD's service, as well as the RO's information that he was included on the RO's reconstructed guerrilla roster.  Nevetheless, the NPRC certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

As the service department has certified that the appellant's husband did not have the requisite service to qualify for entitlement to VA death benefits, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA death benefits is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


